Case 2:19-cv-00801-S.]F Document 1 Filed 02/08/19 Page 1 of 6 Page|[i:#€:l_lE
t I.E K'S CF
U..§.. Qi'§$m¢§ COURE|!%.ED.N.Y.
tr *
SLR:DCL FEB 08 2019

F. #2018V02469 g OR\.UMLLAND OFFlCE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

____________________ X
UNITED STATES OF AMERICA,
VERIFIED COMPLAINT
Plaintiff, IN REM
CC'V 1;9 0 § ® l
- against - i Actio .
FORTY THOUSAND FIVE HUNDRED FEUERSTE]N’ ].

THIRTY DOLLARS AND ZERO CENTS
($40,530.00), MORE OR LESS, IN UNITED
STATES CURRENCY, AND ALL PROCEEDS
TRACEABLE THERETO,

Defendant i_n rem.

____________________ X

Plaintiff, United States of Arnerica, by its attorney, RICHARD P.
DONOGHUE, United States Attorney for the Eastern District of New York, Diane C.
Leonardo, Assistant United States Attomey, of counsel, alleges upon information and belief
as follows:

NATURE OF THE ACTION

1. This is a civil action i_n M brought by the United States of America to
forfeit and condemn to the use and benefit of the United States the above-captioned defendant
United States currency, in the amount of FORTY THOUSAND FIVE HUNDRED THIRTY
DOLLARS AND ZERO CENTS ($40,530.00), more or less, and all proceeds traceable thereto
(the “Defendant Funds”), which Were seized on or about June 16, 2018, from Jordan M.

Goddard (“Goddard”) at the residence located on Deepdale Drive, in Commack, New York

Case `2:19-cv-00801-S.]F Document 1 Filed 02/08/19 Page 2 of 6 Page|D #: 2

(the “Deepdale Drive Premises”).

2. The Defendant Funds are subject to forfeiture to the United States
pursuant to 21 U.S.C. § 881(a)(6).

JURISDICTION AND VENUE

3. This Court has jurisdiction over this action pursuant to 28 U.S.C.
§§ 1345 and 1355.

4. Venue lies in the Eastern District of New York pursuant to 28 U.S.C.
§§ 1355 and 1395 in that the acts and omissions giving rise to the forfeiture occurred in the
Eastern District of New York.

STATUTORY BACKGROUND

5. Pursuant to 21 U.S.C. § 881(a)(6), all moneys, negotiable instruments,
securities, or other things of value furnished or intended to be furnished by any person in
exchange for a controlled substance or listed chemical in violation of the Controlled Substance
Act, 21 U.S.C. § 881 et seq. (the “CSA”), all proceeds traceable to such an exchange, and all
moneys, negotiable instruments, and securities used or intended to be used to facilitate a
violation of the CSA, are subject to forfeiture to the United States.

LCTS

6. On June 16, 2018, at approximately 2:50 a.m., members of the Long
lsland Heroin Task Force (“LIHTF”) observed Goddard seated alone in his black Dodge,
bearing NeW York registration HNZ4062.

7. Upon approaching the black Dodge, task force member Suffolk County
Police Department Detective Daniel Murphy (“Det. Murphy”) observed in plain view vacuum-

sealed packets containing Xanax. Det. Murphy requested permission from Goddard to search

2

Case 2:19-cV-00801-S.]F Document 1 Filed 02/08/19 Page 3 of 6 Page|D #: 3

the black Dodge and Goddard gave his consent.

8. During the search, Det. Murphy located inside in the vehicle
approximately 3000 Xanax bars in vacuum-sealed packaging

9. Upon being questioned about the Xanax pills, Goddard informed Det.
Murphy that he had another approximately 1000 pills of Xanax stored in his bedroom at the
Deepdale Drive Premises. When asked if they could search his bedroom, Goddard consented
to the search.

10. At approximately 3:09 a.m., members of the LIHTF and Goddard
entered the Deepdale Drive Premises. The search of Goddard's bedroom resulted in the seizure
of $40,530.00 in United States currency and approximately 1,500 Xanax bars, along With
several scales.

11. Goddard was placed under arrest for possession of a controlled
substance.

12. Subsequently, Goddard gave a written statement to police in which he
admitted that the Xanax pills were his and that he sells them.

13. The Defendant Funds, totaling $40,530.00, were comprised of the
following denominations: 181-$100 bills; 51-$50 bills; 980-$20 bills; 26-$10 bills; and 4-$5
bills. Drug dealers largely conduct their transactions in cash and the sizeable number of $20
bills is consistent with narcotics proceeds.

14. Shortly after the seizure of the Defendant Funds, a law enforcement
canine trained to detect narcotics alerted to the presence of narcotics on the Defendant Funds.

15. On or about August l, 2018, the DEA sent notice of the seizure of the

Defendant Funds to all potential claimants.

Case 2:19-cV-00801-S.]F Document 1 Filed 02/08/19 Page 4 of 6 Page|D #: 4

16. On or about September 4, 2018, Tami Bohm, by and through her
attomey, filed a claim to the Defendant Funds. The matter was then referred to the United
States Attorney’s Offlce for the Eastem District of New York for initiation of this civil i__ M

action.

CLAIM FOR RELIEF

17. Plaintiff repeats and realleges each and every allegation contained in
paragraphs 1 through 16, as if fully set forth herein.

18. The Defendant Funds constitute moneys, negotiable instruments,
securities, or other things of value furnished or intended to be furnished by any person in
exchange for a controlled substance or listed chemical in violation of the CSA, proceeds
traceable to such an exchange, and/or moneys, negotiable instruments, and securities used or
intended to be used to facilitate such a violation of the CSA.

19. As a result of the foregoing, the Defendant Funds are liable to
condemnation and forfeiture to the United States in accordance with the provisions of 21
U.S.C. § 881(a)(6).

WHEREFORE, plaintiff United States of America requests that a warrant of this
Court be issued for the arrest of the Defendant Funds; that due notice of these proceedings be

given to all interested persons; that the Defendant Funds be forfeited and condemned to the

Case 2:19-cv-00801-S.]F Document 1 Filed 02/08/19 Page 5 of 6 Page|D #: 5

use of the United States; that the Plaintiff be awarded its costs and disbursements in this action,
and for such other and further relief as the Court may deem just and proper.

Dated: Central Islip, New York
February 8, 2019

RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
Attorney for Plainti]jr

Eastem District of New York
610 Federal Plaza

Central Islip, New York 11722

By: /s/Diane C. Leonardo
Diane C. Leonardo C. Leonardo
Assistant United States Attorney
(631) 715-7854

Case 2:19-cV-00801-S.]F Document 1 Filed 02/08/19 Page 6 of 6 Page|D #: 6

VERIFICATION

Christopher Baron hereby declares as follows:

l. I am a Task Force Officer with the Drug Enforcement Administration.

2. I have read the verified complaint in M in this action and know the
contents thereof.

3. The matters contained in the within verified complaint _in @ are true

and accurate to the best of my knowledge, information and belief.

4. The source of my information and the grounds for my belief are my
personal knowledge, information provided by other law enforcement officers, and the official
files and records of the Drug Enforcement Administration and other law enforcement agencies.

I declare under penalty of perjury that the foregoing is true, to the best of my
knowledge, information, and belief.

Dated: Central Islip, New York
February 8, 2019

Maa

Christopher Baron
Task Force Offlcer

Drug Enforcement Administration

